UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 27, 2013 (June 7, 2013) MACC PEI Liquidating Trust (Exact Name of Registrant as Specified in Its Charter) DELAWARE 0-24412 45-6510799 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 24040 Camino Del Avion#A307, Monarch Beach, California (Address of Principal Executive Offices) (Zip Code) (402) 964-5143 Registrant’s Telephone Number, Including Area Code (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. Sale of Significant Portfolio Asset On June 7, 2013, MACC PEI Liquidating Trust (the “Trust”), received net proceeds of $2,723,144.20 from the sale transaction of a portfolio company (the “Transaction”).An additional amount of approximately $681,663 has been placed in an escrow account and may be released to the Trust upon the satisfaction of certain conditions of the Transaction. Consistent with Trust’s plan of liquidation, the Trust has distributed proceeds of the disposition of certain of its assets in two prior distributions to beneficial holders in April, 2012 and April, 2013.The Trust anticipates a third distribution some time during the month of July 2013. An estimated Schedule of the Trust’s Investments (Pro-Forma - Unaudited) in portfolio companies after the disposition transaction noted above, as of June 15, 2013, follows this Item 8.01.Actual amounts the Trust will receive upon liquidation of its remaining assets may vary. PRO-FORMA SCHEDULE OF INVESTMENTS (UNAUDITED) June 15, 2013 Company Security Value Spectrum Products, LLC Escrow Aviation Manufacturing Escrow Feed Management Escrow Magnum Escrow Detroit Tool Metal Products Co. Escrow Superior Holding, Inc. 6% debt security Wichita, Kansas Warrant to purchase 11,143 common shares Manufacturer of industrial and 6% debt security commercial boilers and shower 121,457 common shares doors, frames and enclosures 6% debt security 312,000 common shares 12% debt security 12% debt security SMWC Acquisition Co., Inc. 12% debt security Kansas City, Missouri 113,847 shares Series A preferred Steel warehouse distribution and processing Portrait Displays 637,292 shares Series B Preferred Total Investments SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 27, 2013 MACC PEI LIQUIDATING TRUST By: /s/ Kevin J. Gadawski NL STRATEGIES, INC., Managing Trustee
